Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 12/11/2017.
Claims 1-20 are pending.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 09/24/2020, 03/13/2019 and 12/11/2018 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Examiner’s Note
4.	“Indicia …. Indicates an availability of a second content” is broad and can be interpreted as using any indicators that tell users the availability of second or related contents.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3, 5-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al (US 20140372563).
Claim 1:
	Ke suggests a method for operating an electronic device, the method comprising: displaying an indicia on at least one portion of first content on a screen of the electronic device, wherein the indicia indicates an availability of a second content related to the at least one portion of the first content; detecting a first input selecting the at least one portion of the first content; and displaying the second content on the screen [Par 3, 4 and 22, displaying initial search results along with related / similar / additional search results and allowing selection of additional search results].
Claim 3:
	Ke suggests wherein the second content is hidden behind the at least one portion of the first content [Par 3, 4 and 22, only displaying the titles or summaries or icons of the second or related contents].
Claim 5:
	Ke suggests wherein the second content is determined from a list comprising at least one identifier of the second content, and wherein the second content related to the at least one portion [Par 3, 4 and 22, showing related contents based on profiles or analysis of semantics words or phrases].
Claim 6:
	Ke suggests wherein the second content comprises a primary content and a secondary content, wherein the primary content is related to the at least one portion of the first content and the secondary content is related to the primary content [Par 3, 4 and 22, initial search results are primary contents].
Claim 7:
	Ke suggests a method for operating an apparatus, the method comprising:
 receiving an identifier of at least one portion of first content from an electronic device; determining second content related to the at least one portion of the first content; and transmitting, to the electronic device, a list comprising at least one identifier of the second content [Par 3, 4 and 22, displaying initial search results along with related / similar / additional search results and allowing selection of additional search results].
Claim 8:
	Ke suggests wherein the determining the second content comprises: identifying semantics associated with the at least one portion the first content; and determining the second content related to the at least one portion of the first content based on the semantics [Par 3, 4 and 22, showing related contents based on profiles or analysis of semantics words or phrases].
Claim 9:
Ke suggests detecting pre-defined identifiers associated with the at least one portion of the first content; determining the at least one identifier for the second content based on the semantics; generating an index of a web page associated with the at least one identifier of the second content, wherein the index comprises the pre-defined identifiers and the at least one identifier for the second content; and generating the list based on the index [Par 27, indexing generation and index searching].
Claim 10:
	Ke suggests wherein the second content comprises a primary content and a secondary content, wherein the primary content is related to the at least one portion of the first content and the secondary content is related to the primary content [Par 3, 4 and 22, initial search results are primary contents].
Claim 11:
Claim 11 is essentially the same as claim 1 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 13:
Claim 13 is essentially the same as claim 3 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 15:
Claim 15 is essentially the same as claim 5 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 16:
Claim 16 is essentially the same as claim 6 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 17:
Claim 17 is essentially the same as claim 7 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.
Claim 18:
Claim 18 is essentially the same as claim 5 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 is essentially the same as claim 9 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.
Claim 20:
Claim 20 is essentially the same as claim 6 except that it sets forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above.

Allowable Subject Matter
8.	Claims 2, 4, 12 and 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
01/15/2021

/HUNG D LE/Primary Examiner, Art Unit 2161